Citation Nr: 1401520	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-20 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for ilio-inguinal nerve entrapment.

2.  Entitlement to a compensable rating for cervical strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The Veteran had active duty service from The Veteran had active duty service from April 2006 to January 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating.  The Veteran filed a notice of disagreement in July 2010.  A statement of the case was issued in May 2012 and a substantive appeal was received in August 2012.  In his substantive appeal, the Veteran indicated that he was only appealing the matters of an increased rating for his service-connected ilio-inguinal nerve entrapment and cervical strain.  The Board notes that the Veteran also included a reference to diabetes.  However he later testified at a June 2013 Board hearing that he was not making a new claim for diabetes.  Tr. at 16.  

Although the matter of a total rating based on individual unemployability (TDIU) was mentioned at the June 2013 hearing, but it is not clear from the record whether this matter is being raised in association with the two increased rating issues now on appeal.  See generally Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It was later noted that a claim for TDIU had been filed with the RO and denied in a March 2012 rating decision.  A notice of disagreement was not received.  However, this matter is referred to the RO for clarification as to whether the Veteran is advancing a new TDIU claim.  The Board notes that service connection has been established for several disabilities with a combined service-connected disability rating of 90 percent.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA general medical examination in October 2008.  Since then, the RO attempted to schedule him for an examination in January 2010, but such was cancelled at the Veteran's request.  Another attempt was made in February 2012, but the Veteran informed the RO that he was in California and did not know when he would be back to Texas.  Testimony at the June 2013 hearing implies an increase in severity of the two disabilities on appeal.  Under such circumstances, a new examination is warranted.  In this regard, the Board stresses to the Veteran, that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran testified that he is received Social Security Administration (SSA) disability benefits.  Tr. at 15.  Appropriate examination, action to request all SSA records is also warranted.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his ilio-inguinal nerve entrapment.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his cervical strain.  The claims folders must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria. 

Range of motion studies should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue and incoordination.

4.  After completion of the above and any further development deemed necessary by the RO, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order, for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



